              Case 2:18-cr-00422-SMB Document 908 Filed 04/17/20 Page 1 of 14




11   Paul J. Cambria, Jr. (NY Bar No.1430909, admitted pro hac vice)
     Erin E. McCampbell (NY Bar No. 4480166, admitted pro hac vice)
22   LIPSITZ GREEN SCIME CAMBRIA LLP
33   42 Delaware Avenue, Suite 120
     Buffalo, New York 14202
44   Telephone: (716) 849-1333
     Facsimile: (716) 855-1580
55   pcambria@lglaw.com
66   emccampbell@lglaw.com
     Attorneys for Michael Lacey
77
     Thomas H. Bienert, Jr. (CA Bar No.135311, admitted pro hac vice)
88   Whitney Z. Bernstein (CA Bar No. 304917, admitted pro hac vice)
99   BIENERT | KATZMAN PC
     903 Calle Amanecer, Suite 350
10
10   San Clemente, California 92673
11   Telephone: (949) 369-3700
11
     Facsimile: (949)369-3701
12
12   tbienert@bienertkatzman.com
     wbernstein@bienartkatzman.com
13
13   Attorneys for James Larkin
14
14
15
15   Additional counsel listed on next page
16
16
17
17
                                IN THE UNITED STATES DISTRICT COURT
18
18                                  FOR THE DISTRICT OF ARIZONA
19
19
     United States of America,                      NO. CR-18-00422-PHX-SMB
20
20
21                            Plaintiff,            DEFENDANTS’ MOTION IN LIMINE
21   vs.                                            TO PRECLUDE PRESENTATION OF
22
22                                                  CERTAIN EVIDENCE
     Michael Lacey, et al.,
23
23                                                  (Oral argument requested)
24                       Defendants.
24
25
25
26
26
27
27
28
28


             MOTION IN LIMINE TO PRECLUDE PRESENTATION OF CERTAIN EVIDENCE
             Case 2:18-cr-00422-SMB Document 908 Filed 04/17/20 Page 2 of 14



      Gary S. Lincenberg (CA Bar No. 123058, admitted pro hac vice)
 11
      Ariel A. Neuman (CA Bar No. 241594, admitted pro hac vice)
 22   Gopi K. Panchapakesan (CA Bar No. 279856, admitted pro hac vice)
      BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
 33   DROOKS, LINCENBERG & RHOW PC
      1875 Century Park East, 23rd Floor
 44
      Los Angeles, California 90067-2561
 55   Telephone: (310) 201-2100
      Facsimile: (310) 201-2110
 66   glincenberg@birdmarella.com
 77   aneuman@birdmarella.com
      gpanchapakesan@birdmarella.com
 88   Attorneys for John Brunst
 99   Bruce Feder (AZ Bar No. 004832)
10
10    FEDER LAW OFFICE PA
      2930 E. Camelback Road, Suite 160
11
11    Phoenix, Arizona 85016
      Telephone: (602) 257-0135
12
12    bf@federlawpa.com
13
13    Attorney for Scott Spear

14
14    David Eisenberg (AZ Bar No. 017218)
      DAVID EISENBERG PLC
15
15
      3550 N. Central Ave., Suite 1155
16
16    Phoenix, Arizona 85012
      Telephone: (602) 237-5076
17
17    Facsimile: (602) 314-6273
      david@deisenbergplc.com
18
18
      Attorney for Andrew Padilla
19
19
      Joy Malby Bertrand (AZ Bar No. 024181)
20
20    JOY BERTRAND ESQ LLC
21
21    P.O. Box 2734
      Scottsdale, Arizona 85252
22
22    Telephone: (602)374-5321
      Facsimile: (480)361-4694
23
23    joy.bertrand@gmail.com
24
24    Attorney for Joye Vaught

25
25

26
26
27
27

28
28
                                           ii
              MOTION IN LIMINE TO PRECLUDE PRESENTATION OF CERTAIN EVIDENCE
             Case 2:18-cr-00422-SMB Document 908 Filed 04/17/20 Page 3 of 14




 1                                             MOTION
 2          Defendants Michael Lacey, James Larkin, John Brunst, Scott Spear, Andrew Padilla,
 3   and Joye Vaught (“Defendants”), by and through their undersigned attorneys, move in limine
 4   for an order precluding the government from presenting certain irrelevant and prejudicial
 5   evidence that bears no connection to the crimes charged or Defendants’ conduct, specifically:
 6   (1) sex trafficking or child-sex trafficking; (2) third-party criminal conduct other than
 7   prostitution; (3) a third-party’s Travel Act conviction from 1987; and (4) purported
 8   prostitution ads from printed publications.         This Motion is based on the following
 9   Memorandum of Points and Authorities, the Court’s file, and any evidence or argument
10   presented at the hearing on this matter. Excludable delay under 18 U.S.C. § 3161(h)(1) may
11   occur as a result of this Motion or of an order based on this Motion.
12                   MEMORANDUM OF POINTS AND AUTHORITIES
13          The government is estimating a twelve-week case-in-chief, in large part because it intends
14   to conduct mini-trials regarding the conduct of unrelated third-parties who allegedly
15   committed crimes such as murders, child-sex trafficking, and kidnappings not charged against
16   Defendants. None of the voluminous evidence the government intends to present regarding
17   these uncharged crimes allegedly committed by third parties is the least bit relevant to the
18   actual crimes charged against Defendants – alleged violations of the Travel Act (the facilitation
19   of a business enterprise involved in prostitution) from allowing ads to run on a website and
20   certain money laundering offenses, which are predicted on the Travel Act charges.
21          Rather, the government proposes twelve weeks of highly emotionally-charged
22   evidence, the only purpose of which is to mislead and confuse the jury about what Defendants
23   actually are alleged to have done (money laundering and facilitating prostitution—not murder,
24   sex trafficking, or kidnapping).    The extreme prejudice that would result from a juror
25   erroneously believing that Defendants were involved in a murder, rape, other uncharged crime
26   would be insurmountable. Moreover, the presentation of evidence relating to those violent
27   crimes would needlessly prolong the trial, cause undue delay, and waste judicial resources.
28
                                                     1
              MOTION IN LIMINE TO PRECLUDE PRESENTATION OF CERTAIN EVIDENCE
             Case 2:18-cr-00422-SMB Document 908 Filed 04/17/20 Page 4 of 14




 1          Second, the government should not be permitted to present evidence of a 1987 Travel
 2   Act conviction of a third-party who had no connection to Defendants or Backpage.com
 3   (which did not exist until 17 years after the conviction). Any such evidence would be irrelevant,
 4   unduly prejudicial, and would confuse and mislead the jurors. It also would waste time and
 5   cause undue delay.
 6                                      ARGUMENT
     I.     This Court should preclude the government from presenting irrelevant and
 7          unduly prejudicial and misleading evidence.
 8          “Evidence may not be admitted at trial unless it is relevant, as defined by Rule 401 of
 9   the Federal Rules of Evidence.” United States v. Vallejo, 237 F.3d 1008, 1015 (9th Cir. 2001).
10   Under Rule 401, evidence is relevant if it “has any tendency to make a fact more or less
11   probable than it would be without the evidence and “the fact is of consequence in determining
12   the action.” Fed. R. Evid. 401. Evidence that does not establish an element of a crime charged
13   is not relevant. See United States v. Ellis, 147 F.3d 1131, 1135-36 (9th Cir. 1998) (explaining that
14   evidence offered to show intent and potential victim impact is not relevant when “neither
15   intent nor potential victim impact were elements of the charge” (quotations omitted)).
16          Courts should exclude even relevant evidence “if its probative value is substantially
17   outweighed by a danger of one or more of the following: unfair prejudice, confusing the
18   issues, misleading the jury, undue delay, wasting time, or needlessly presenting cumulative
19   evidence.” Fed. R. Evid. 403. Evidence that does not go to establishing an element of a crime
20   charged has “virtually no probative value.” Ellis, 147 F.3d at 1136; accord United States v.
21   Gonzalez-Flores, 418 F.3d 1093, 1098 (9th Cir. 2005). Further, “when evidence is minimally
22   relevant, it is likely to be minimally probative as well. Moreover, a decision regarding probative
23   value must be influenced by the availability of other sources of evidence on the point in
24   question.” United States v. Wiggan, 700 F.3d 1204, 1213 (9th Cir. 2011) (footnotes omitted).
25          “Unfair prejudice” refers to “the capacity of some concededly relevant evidence to lure
26   the factfinder into declaring guilt on a ground different from proof specific to the offense
27   charged.” Old Chief v. United States, 519 U.S. 172, 180 (1997); Ellis, 147 F.3d at 1135
28   (recognizing that “unfair prejudice” refers to “an undue tendency to suggest decision on an
                                           2
            MOTION IN LIMINE TO PRECLUDE PRESENTATION OF CERTAIN EVIDENCE
             Case 2:18-cr-00422-SMB Document 908 Filed 04/17/20 Page 5 of 14




 1   improper basis, commonly, though not necessarily, an emotional one or evidence designed to
 2   elicit a response from the jurors that is not justified by the evidence” (quotations omitted)).
 3          The Ninth Circuit has explained that “[w]here the evidence is of very slight (if any)
 4   probative value, it’s an abuse of discretion to admit it if there’s even a modest likelihood of
 5   unfair prejudice or a small risk of misleading the jury.” United States v. Hitt, 981 F.2d 422, 424
 6   (9th Cir. 1992). Courts must carefully engage in balancing under Rule 403 because it is
 7   reversible error to admit evidence that “could have prejudiced [the defendant] unfairly.” United
 8   States v. Gonzalez-Flores, 418 F.3d 1093, 1098 (9th Cir. 2005) (emphasis added). Consequently,
 9   where evidence “very well could . . . trigger[] an emotional response from the jury members,”
10   giving rise to “at least a modest likelihood of unfair prejudice,” Rule 403 requires exclusion
11   unless the evidence is of substantial probative value. Id. at 1099 (emphasis added).
12
            A.      Evidence related to allegations that certain ads on Backpage related to
13
                    sex trafficking or child-sex trafficking should be excluded.
14          Defendants are not charged with sex trafficking or child sex trafficking or the
15   facilitation of those crimes, yet the superseding indictment (“Indictment,” Doc. 230) is replete
16   with allegations related to those uncharged, highly inflammatory offenses.                Evidence
17   suggesting that Backpage ads were linked to sex trafficking or child sex trafficking would be
18   profoundly prejudicial and lack any probative value.
19            Defendants are charged with “facilitating prostitution” in violation of the Travel Act,
20   18 U.S.C. 1952(a)(3)(A), by allowing ads to run on a website. Section 1952(a)(3) makes it a
21   crime to “use the mail or any facility in interstate or foreign commerce, with intent to . . .
22   promote, manage, establish, carry on, or facilitate the promotion, management, establishment
23   or carrying on, of any unlawful activity.” As relevant here, Section 1952(b) defines “unlawful
24   activity” as “any business enterprise involving . . . prostitution offenses in violation of the laws
25   of the State in which they are committed or of the United States.” 18 U.S.C. § 1952(b)(i)(1).
26          Sex trafficking and child sex trafficking are separately indictable offenses not charged
27   here. Neither the age of any person involved in a business enterprise engaged in prostitution
28
                                           3
            MOTION IN LIMINE TO PRECLUDE PRESENTATION OF CERTAIN EVIDENCE
             Case 2:18-cr-00422-SMB Document 908 Filed 04/17/20 Page 6 of 14




 1   offenses nor the coercion of any such person is an element of a Travel Act charge.1 Evidence
 2   that certain ads that ran on Backpage related to sex trafficking or child sex trafficking thus is
 3   not relevant to the crimes charged in this case. See Ellis, 147 F.3d at 1135-36. Indeed, the
 4   government has explained that “[p]rostitution, as alleged in the context of this indictment”
 5   refers to “the sale of sex for money,” thus making clear that sex trafficking and child-sex
 6   trafficking are not part of the crimes charged. (A true and correct copy of excerpts of the Jan.
 7   29, 2020 Tr. is attached hereto as Ex. A.)
 8          Even if certain ads posted on Backpage related to the prostitution of minors, that
 9   would not open the door to broader evidence related to sex trafficking or child sex trafficking.
10   If the government wanted to introduce such evidence, it could have charged crimes involving
11   those factors as elements of the offense, but did not (presumably because it did not have a
12   basis to do so). Moreover, the government will be unable to establish that any of the
13   Defendants ever saw or knew of any of the charged ads, much less that they knew anyone
14   connected with any of those ads was a minor or was coerced—making such evidence all the
15   more irrelevant and inflammatory if the government is permitted to present such unrelated
16   allegations to the jury. For all these reasons, evidence of sex trafficking or child sex trafficking
17   will not be relevant under Rule 401 and should not be admitted.
18          In addition to being irrelevant, such evidence would be unduly prejudicial. Indeed,
19   there is no allegation more “emotionally charged” and unduly prejudicial than an allegation of
20   1       Although the Court previously noted that allegations regarding sex trafficking were
21   relevant, that observation was made in a very different context. In connection with
     Defendants’ motion to dismiss for grand jury abuse, the Court observed that Defendants had
22   not made a particularized showing as to how allegations of child sex trafficking resulted in an
     abuse of the grand jury process. (See Doc. 844 at 6.) The inquiry under Rule 403 is not nearly
23
     as onerous and plainly militates against the admission of evidence regarding child sex
24   trafficking or other uncharged crimes allegedly committed by third parties. As the government
     admits, none of its charges include as an element the age of an individual who was prostituted,
25   whether that individual was trafficked, or the means that a third-party used in the prostitution
26
     or trafficking of that individual. See 18 U.S.C. § 1952; see also 9th Circ. Model Jury Instruction
     8.144 (Travel Act). Moreover, even if the age of an individual who was the subject of an ad
27   was somehow relevant, there is a clear distinction between such evidence and evidence of sex
     trafficking or child sex trafficking, wholly distinct offenses and categories of evidence not
28   relevant to the charged crimes or the Defendants’ mens rea regarding the charged crimes.
                                           4
            MOTION IN LIMINE TO PRECLUDE PRESENTATION OF CERTAIN EVIDENCE
             Case 2:18-cr-00422-SMB Document 908 Filed 04/17/20 Page 7 of 14




 1   child sex abuse. See United States v. Poandl, 612 F. App’x 356, 366 (6th Cir. 2015) (recognizing
 2   “the emotionally charged nature of sexual abuse charges” involving minors); see also Boyd, Fort
 3   Worth Star-Telegram, Child abuse trials: ‘There are no higher stakes” (Jun. 2, 2017) (available at
 4   https://www.star-telegram.com/news/special-reports/article153578794.html (last visited on
 5   February 3, 2020) (discussing the stigma attached to child sex abuse charges and quoting a
 6   former prosecutor as saying that “[y]ou can easily ask the jury would you rather be accused of
 7   murder or would you rather be accused of sexual abuse of a child and they all say they’d rather
 8   be accused of murder” which “shows how abhorrent the charges are”).
 9          Here, the government intends to try to turn a Travel Act case into a sex trafficking
10   case. (See Indict. at ¶¶ 13, 14, 74, 85, 86, 95, 100, 101, 104, 106, 109, 111, 113, 114, 115, 116,
11   120, 121, 123, 124, 125, 127, 130, 131, 133, 134, 135, 140, 144, 146, 151, 160, 161, 163, 164,
12   165, 167, 168, 169, 170, 172, 174.) Further, ten of the twelve “expert” witnesses identified by
13   the government inexplicably pertain to sex trafficking or child-sex trafficking,2 plus the
14   government had identified yet another expert in trafficking from whom it says it expects to
15   extract only fact testimony. (See Doc. 422.) Such evidence has no probative value – if credited,
16   it does not tend to prove any of the elements of the charged crimes. Rather, this “evidence”
17   would only serve to mislead the jurors and provide them with an extra-judicial basis to convict
18   Defendants.
19          Additionally, presentation of such evidence likely would lead to a series of trials within
20   a trial, which would confuse the jurors and waste time. Were the alleged victims of sex
21   trafficking actually minors or coerced? Did any of the Defendants know anything about any
22   such victims or their abusers? Could any of the Defendants have known that any such victims
23   were a minors or coerced? These questions are not relevant to the Travel Act charges, but the
24   trial would repeatedly devolve into trials within a trial over such issues, which would confuse
25   and mislead the jurors and waste time.3 Indeed, the distraction from the actual charges in this
26   2      Defendants have separately moved to preclude the testimony of these experts.
27
     3      Moreover, the government’s key cooperating witness—Carl Ferrer—has repeatedly told
28   the government that Backpage did everything it could to prevent the posting of advertisements
                                           5
            MOTION IN LIMINE TO PRECLUDE PRESENTATION OF CERTAIN EVIDENCE
             Case 2:18-cr-00422-SMB Document 908 Filed 04/17/20 Page 8 of 14




 1   case which will ensue, should this inflammatory and irrelevant evidence be allowed, is
 2   exemplified by a 302 detailing the time one purported victim spent as a sex worker. (See Apr.
 3   25, 2017 302 Stmt. of Jane Doe # 1, a true and correct copy of which is attached as Sealed Ex.
 4   D.) Much of this statement involves the details of how and why this individual became a sex
 5   worker, the experiences she had as a sex worker, and the impact that her time as a sex worker
 6   has had on her life. (See id.) None of this is relevant to the charged crimes or the Defendants’
 7   purported involvement with the charged crimes; yet, it is highly inflammatory and will be
 8   subjected to rigorous, time-consuming cross-examination.
 9
            B.      Evidence of murders, kidnappings, and other violent crime committed
10                  by third-parties would not be relevant, would be unduly prejudicial, and
                    would only confuse the jurors.
11
            The government intends to present evidence that third parties murdered, trafficked,
12
     kidnapped, or otherwise harmed individuals who had ads, or some connection to ads, on the
13
     website. (See Indict. ¶¶ 150, 162, 168, 170, 173, 174, 175.) The government does not allege
14
     that Defendants knew or knew of the third parties committing these crimes, that Defendants
15
     knew or knew of the victims of these crimes, that Defendants had anything to do with the
16
     commission of these crimes, that Defendants even knew the crimes had been committed
17
     (unless they happened to read after-the-fact press coverage of a crime), or that Defendants
18
     ever saw or knew of any ads the government contends relate to these crimes. Evidence that
19
     individuals who placed ads, or had some connection to ads, on the website were subjected to
20
     violent crimes at the hands of third parties has nothing to do with Defendants or whether they
21

22   relating to minors and reported to the National Center for Missing and Exploited Children
     (“NCMEC”) all ads with pictures of individuals who were suspected of being 26 years old or
23
     younger. In fact, Backpage reported so many ads to NCMEC that NCMEC asked Backpage to
24   adjust its reporting standards to decrease the volume of reports. (A true and correct copy of the
     Ferrer Apr. 17, 2018 (revised) Mem. of Int. is attached as Sealed Ex. B at ¶ 12.) Ferrer also told the
25   government his “favorite part” of his job was “working with law enforcement . . . helping them to
26
     find children.” (A true and correct copy of the Ferrer Apr. 5, 2018 (revised) Mem. of Int. is attached
     as Sealed Ex. C at ¶ 70.) For the government to suggest that Backpage intentionally hosted
27   advertisements of known minors is not only irrelevant and unduly prejudicial but also entirely
     disingenuous and contrary to the government’s own witnesses and facts.
28
                                            6
             MOTION IN LIMINE TO PRECLUDE PRESENTATION OF CERTAIN EVIDENCE
             Case 2:18-cr-00422-SMB Document 908 Filed 04/17/20 Page 9 of 14




 1   violated the Travel Act by facilitating business enterprises involved in prostitution by allowing
 2   ads to run on a website.4 The only alleged object of the purported conspiracy was making
 3   money by facilitating a business enterprise involved in prostitution. (Indict. ¶¶ 195-99.) Thus,
 4   any evidence of other crimes like murder, trafficking, kidnapping, or assault simply would not
 5   be relevant to the Defendants’ purported intent to facilitate prostitution and must be
 6   precluded under Rule 401.
 7          This irrelevant evidence also would be unduly prejudicial. Even in murder cases,
 8   evidence of uncharged murders by the defendant results in reversals. See United States v. Bradley,
 9   5 F.3d 1317, 1319-22 (9th Cir. 1993) (vacating conviction for conspiracy to kill a witness
10   because the government’s presentation of an uncharged murder was “highly and unfairly
11   prejudicial” under Rule 403). Here, the government intends to offer evidence of murders and
12   other crimes by third-parties, with which Defendants had absolutely no involvement, all of
13   which would only serve to prejudice the jury and demonize Defendants. Where evidence of
14   harm to third parties does not prove an element of the charged offense, courts exclude such
15   evidence as unduly prejudicial, as this Court should do here. For example, in the context of a
16   prosecution for the smuggling of illegal aliens, the Ninth Circuit held that the government’s
17   presentation of evidence that two of the aliens were young girls who suffered heat strokes
18   requiring emergency medical treatment should not have been admitted because that evidence
19   did “not go to any of the elements” of the smuggling charge and “very well could have
20   triggered an emotional response from the jury members.” United States v. Gonzalez-Flores, 418
21   F.3d 1093, 1098-99 (9th Cir. 2005).
22

23

24   4        As discussed in Defendants’ motion to dismiss related to the elements of the Travel
     Act (Doc. 746), the government does not allege that Defendants were even aware of the
25   existence of the purported business enterprises they allegedly facilitated, much less that they
26
     knew anything about the enterprises or their activities. The government nonetheless proposes
     extensive testimony about crimes other than prostitution committed by the enterprises, or
27   persons associated with them, or by unrelated persons who had dealings of some sort with the
     enterprises—all of which would have been several steps removed from Defendants and
28   unrelated to their operation of a website.
                                           7
            MOTION IN LIMINE TO PRECLUDE PRESENTATION OF CERTAIN EVIDENCE
            Case 2:18-cr-00422-SMB Document 908 Filed 04/17/20 Page 10 of 14




 1          Indeed, uncharged conduct by third parties – as the government wants to introduce
 2   here – has been found unduly prejudicial and non-probative even where the uncharged
 3   conduct was far less violent and disturbing than what the government wants to introduce here.
 4   In Hitt, the Ninth Circuit reversed the defendant’s conviction for an unregistered machine gun
 5   because the district court allowed the government to present a photograph of a dozen guns
 6   found in the defendant’s home at the time of his arrest, even though those guns belonged to
 7   his roommate, who was neither a party to the case nor a co-conspirator. See Hitt, 981 F.2d at
 8   423-25. The admission of this “highly prejudicial and at most marginally probative” evidence
 9   concerning a non-party to the case was in error.        Id. at 423-25 (reversing defendant’s
10   unregistered machine gun conviction because evidence of defendant’s roommate’s guns, in
11   addition to being prejudicial, was misleading and “it’s totally unacceptable” for a defendant
12   “to be prejudiced by something he seems to have done but in fact did not”).
13          Presentation of evidence of crimes (other than prostitution) committed by third parties
14   likely would confuse the jurors, unfairly prejudice Defendants, and cause undue delay and
15   wasting of time. Indeed, in this case, allowing the government to present evidence of non-
16   party conduct will involve dozens of time-consuming mini-trials with untold numbers of
17   witnesses and impeachment witnesses within a trial on issues not before the jury about each
18   of the alleged murders, kidnappings, rapes, etc.—including whether any of those crimes had
19   any connection to an ad on Backpage. See Tennison v. Circus Circus Enters., Inc., 244 F.3d 684,
20   690 (9th Cir. 2001) (affirming exclusion of evidence under Rule 403 from a sexual harassment
21   trial wherein presentation of the evidence at issue “might have resulted in a ‘mini trial’”
22   concerning parties not before the court and “would create a significant danger that the jury
23   would base its assessment of liability on remote events involving other employees, instead of
24   recent events concerning Plaintiffs”). This evidence should be barred under Rule 403.
25          Similarly, testimony by persons who were involved in prostitution should be limited in
26   scope. The government apparently intends to have persons who were involved in prostitution
27   testify that ads on Backpage related to their prostitution. Defendants will address the
28   admissibility of such testimony, witness by witness, at a later time, but now move the Court
                                           8
            MOTION IN LIMINE TO PRECLUDE PRESENTATION OF CERTAIN EVIDENCE
            Case 2:18-cr-00422-SMB Document 908 Filed 04/17/20 Page 11 of 14




 1   for an order limiting the testimony of such individuals to those facts relevant to the Travel Act
 2   charges, i.e. that ads on Backpage related to and facilitated a business enterprise engaged in
 3   prostitution. That is, the government should not be permitted to introduce lengthy testimony
 4   from persons who were involved in prostitution about their lives or lifestyles, how and why
 5   they became involved in prostitution, what it was like to be involved in prostitution, any abuse
 6   suffered while involved in prostitution, etc. Such testimony would be irrelevant and involve
 7   significant evidence about third parties not before this Court on this case. Further, such
 8   testimony would be highly prejudicial, designed only to inflame the jury’s passions, and not to
 9   lead to evidence which goes to any element of any charged offense.
10
            C.     Evidence of a third-party’s ancient Travel Act violation is not relevant
11
                   and is likely to confuse or mislead jurors, and waste time and cause
12                 undue delay.

13          Evidence that someone, somewhere has violated the Travel Act is not relevant to whether

14   these Defendants violated the Travel Act. Any such evidence must be excluded under Rule 401.

15   Yet Paragraph 19 of the Indictment discusses a Travel Act conviction of an individual with no

16   connection to Backpage.com or these Defendants. The defendant in that case purportedly

17   placed print ads in the Village Voice newspaper for massage parlors that also engaged in

18   prostitution. The government has not alleged that the Village Voice was involved in the offense

19   or knew of the unlawful activities of the person convicted of that crime—much less that the

20   Village Voice was charged with or convicted of a violation of the Travel Act for publishing his

21   ads. That conviction has nothing to do with this case.

22          Backpage.com was created in 2004, seventeen years after that Travel Act conviction.

23   None of the Defendants had any connection with the Village Voice newspaper until eighteen

24   years after that 1987 conviction. Moreover, the government does not allege that any of the

25   Defendants knew anything about the convicted individual, the ads he placed in the Village

26   Voice, or his Travel Act conviction before reading about them in the Superseding Indictment.

27   Any evidence concerning the prior conviction of an individual who has nothing to do with

28   this case or these Defendants should be excluded as irrelevant under Rule 401.

                                           9
            MOTION IN LIMINE TO PRECLUDE PRESENTATION OF CERTAIN EVIDENCE
            Case 2:18-cr-00422-SMB Document 908 Filed 04/17/20 Page 12 of 14




 1          If this evidence somehow survives Rule 401 scrutiny, it should be barred under Rule
 2   403 because it would be unduly prejudicial to Defendants and would confuse the jury,
 3   particularly because the nationwide newspaper conglomerate owned by certain Defendants
 4   also owned the Village Voice for a period of time (although not until 18 years after the unrelated,
 5   wholly disconnected conviction). This is yet another example of evidence that would cause
 6   undue delay and waste time.
 7
            D.      Evidence of prostitution ads in printed publications is not relevant,
 8
                    unduly prejudicial, likely to confuse jurors, and waste trial time.
 9          Additionally, Paragraph 19 alleges that “publications within the [Village Voice Media
10   Holding] newspaper chain routinely featured illegal prostitution ads.” (Indict. ¶ 19.) This
11   allegation, and any evidence and testimony supporting this allegation, should be excluded as
12   irrelevant. The purported conspiracy at issue involves ads posted by third parties to the
13   Backpage website, not ads printed in the newspapers. There is not a single allegation that the
14   newspaper conglomerate was involved in the alleged conspiracy. Further, the various weekly
15   newspapers that are part of that conglomerate were obtained individually over time.
16   Presentation of any ads that were featured in those newspapers would first require the
17   government to establish that the newspaper at issue was part of the conglomerate at the time
18   the ad ran, that the Defendants knew about the ad, that the Defendants knew that the ad was
19   an ad for illegal prostitution, and that the ad was, in fact, an offer of sex for money. In addition
20   to being irrelevant, the presentation of such evidence is unduly prejudicial, likely to confuse
21   the jurors, and waste time.
22   /
23   /
24   /
25   /
26   /
27   /
28
                                          10
            MOTION IN LIMINE TO PRECLUDE PRESENTATION OF CERTAIN EVIDENCE
             Case 2:18-cr-00422-SMB Document 908 Filed 04/17/20 Page 13 of 14




 1                                                CONCLUSION
 2           For all these reasons, this Court should enter an order precluding the government from
 3   presenting evidence on sex trafficking or child-sex trafficking, third-party criminal conduct
 4   other than prostitution, and a third-party’s Travel Act conviction from 1987.
 5
             RESPECTFULLY SUBMITTED this 17th day of April, 2020,
 6

 7                                              Paul J. Cambria, Jr.
 8                                              Erin E. McCampbell
                                                LIPSITZ GREEN SCIME CAMBRIA LLP
 9
                                                By:     /s/ Paul J. Cambria, Jr.
10                                                      Paul J. Cambria, Jr.
11                                                      Attorneys for Michael Lacey

12
     Pursuant to the District’s Electronic Case Filing Administrative Policies and Procedures Manual (May 2018)
13
     § II (C) (3), Erin E. McCampbell hereby attests that all other signatories listed, and on whose behalf this filing
14   is submitted, concur in the filing’s content and have authorized its filing.

15
                                                Thomas H. Bienert, Jr.
16
                                                Whitney Z. Bernstein
17                                              BIENERT KATZMAN, PLC

18                                              By:     /s/ Whitney Z. Bernstein
19
                                                        Whitney Z. Bernstein
                                                        Attorneys for James Larkin
20
                                                Gary S. Lincenberg
21                                              Ariel A. Neuman
22                                              Gopi K. Panchapakesan
                                                BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
23                                              DROOKS, LINCENBERG & RHOW, P.C.
24                                              By:     /s/ Ariel A. Neuman
25                                                      Ariel A. Neuman
                                                        Attorneys for John Brunst
26
27

28
                                           11
             MOTION IN LIMINE TO PRECLUDE PRESENTATION OF CERTAIN EVIDENCE
             Case 2:18-cr-00422-SMB Document 908 Filed 04/17/20 Page 14 of 14




 1
                                               Bruce Feder
 2                                             FEDER LAW OFFICE, P.A.

 3                                             By:   /s/ Bruce Feder
                                                     Bruce Feder
 4
                                                     Attorneys for Scott Spear
 5

 6                                             David Eisenberg
 7                                             DAVID EISENBERG, P.L.C.

 8                                             By:   /s/ David Eisenberg
                                                     David Eisenberg
 9                                                   Attorneys for Andrew Padilla
10
                                               Joy Bertrand
11                                             JOY BERTRAND, ESQ.
12                                             By:   /s/ Joy Bertrand
13                                                   Joy Bertrand
                                                     Attorneys for Joye Vaught
14

15

16

17

18   On April 17, 2020, a PDF version
19   of this document was filed with
     Clerk of the Court using the CM/ECF
20   System for filing and for Transmittal
21   Of a Notice of Electronic Filing to the
     Following CM/ECF registrants:
22

23   Kevin Rapp, kevin.rapp@usdoj.gov
     Reginald Jones, reginald.jones4@usdoj.gov
24
     Peter Kozinets, peter.kozinets@usdoj.gov
25   John Kucera, john.kucera@usdoj.gov
26   Margaret Perlmeter, margaret.perlmeter@usdoj.gov
     Andrew Stone, andrew.stone@usdoj.gov
27

28
                                           12
             MOTION IN LIMINE TO PRECLUDE PRESENTATION OF CERTAIN EVIDENCE
Case 2:18-cr-00422-SMB Document 908-1 Filed 04/17/20 Page 1 of 5




                   EXHIBIT A
  Case 2:18-cr-00422-SMB Document 908-1 Filed 04/17/20 Page 2 of 5



                   UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF ARIZONA

                         _________________


United States of America,     )
                              )       CR-18-0422-PHX-SMB
         Plaintiff,           )
                              )
         vs.                  )            Phoenix, Arizona
                              )            January 29, 2020
Michael Lacey,                )            11:00 a.m.
James Larkin,                 )
Scott Spear,                  )
John Brunst,                  )
Andrew Padilla,               )
Joye Vaught,                  )
         Defendants.          )
_____________________________ )


        BEFORE:   THE HONORABLE SUSAN M. BRNOVICH, JUDGE


              REPORTER'S TRANSCRIPT OF PROCEEDINGS

                ORAL ARGUMENT - MOTION TO DISMISS




Official Court Reporter:
Christine M. Coaly, RMR, CRR
Sandra Day O'Connor U.S. Courthouse, Suite 312
401 West Washington Street, Spc 37
Phoenix, Arizona 85003-2151
(602) 322-7248

Proceedings Reported by Stenographic Court Reporter
Transcript Prepared by Computer-Aided Transcription



                  UNITED STATES DISTRICT COURT
       Case 2:18-cr-00422-SMB Document 908-1 Filed 04/17/20 Page 3 of 5
                                                                          2


 1                          A P P E A R A N C E S

 2   FOR THE GOVERNMENT

 3             U.S. ATTORNEY'S OFFICE
               By: Mr. Kevin M. Rapp
 4                  Mr. Andrew C. Stone
                    Ms. Margaret Wu Perlmeter
 5                  Mr. Peter Kozinets
               40 North Central Avenue, Suite 1200
 6             Phoenix, Arizona 85004

 7
     FOR THE DEFENDANT LACEY:
 8
               LIPSITZ GREEN SCIME CAMBRIA
 9             By: Mr. Paul John Cambria, Jr.
               42 Delaware Avenue, Suite 120
10             Buffalo, New York 14202

11   FOR THE DEFENDANT LARKIN:

12             BIENERT MILLER & KATZMAN, PLC
               By: Mr. Thomas Henry Bienert, Jr.
13             903 Calle Amanecer, Suite 350
               San Clemente, California 92673
14
     FOR THE DEFENDANT SPEAR:
15
               FEDER LAW OFFICE, PA
16             By: Mr. Bruce S. Feder
               2930 East Camelback Road, Suite 160
17             Phoenix, Arizona 85016

18   FOR THE DEFENDANT BRUNST:

19             BIRD MARELLA BOXER WOLPERT NESSIM
               DROOKS LINCENBERG & RHOW, PC
20             By: Mr. Ariel Neuman
               1875 Century Park E Suite 2300
21             Los Angeles, CA 90067

22   FOR THE DEFENDANTS PADILLA AND VAUGHT:

23             DAVID EISENBERG, PLC
               By: Mr. David S. Eisenberg
24             3550 North Central Avenue, Suite 1155
               Phoenix, Arizona 85012
25


                       UNITED STATES DISTRICT COURT
       Case 2:18-cr-00422-SMB Document 908-1 Filed 04/17/20 Page 4 of 5
                                                                            26


 1             THE COURT:   And you would compare that to the case

 2   with the scale?

 3             MR. KOZINETS:    The case with the scale, but really you

 4   can just look at, you know, what is an ad?        An ad is an

 5   advertisement for a business.      What is prostitution?

 6   Prostitution, as alleged in the context of this indictment, is

 7   always referred to as a business.       It's the sale of sex for

 8   money.   It can only be conducted by way of commercial

 9   transaction.   That's what it is.

10             And, in fact, in paragraph 11 we have Mr. Lacey

11   writing, kind of touting Backpage as providing for the very

12   first time, giving the oldest profession in the world

13   transparency recordkeeping safeguards.        It's a profession, a

14   business, inherently, a business activity, which I think brings

15   us to part of what the Court asked about in the order, was

16   whether this is a definitional part of the statute.

17             And even though Mr. Brunst has -- has cited various

18   cases, as far as I know, he's not cited a single case that

19   requires dismissing an indictment for failing to include the

20   words business enterprise in the indictment itself.          But, on

21   the other hand, there are scores of cases that describe the

22   essential elements of a Travel Act claim as consisting of the

23   three baseline elements that are set forth in subsection A to

24   the Travel Act, some interstate -- use of facilitating

25   interstate commerce with intent to promote or facilitate


                       UNITED STATES DISTRICT COURT
       Case 2:18-cr-00422-SMB Document 908-1 Filed 04/17/20 Page 5 of 5
                                                                          43


 1                          C E R T I F I C A T E

 2

 3              I, CHRISTINE M. COALY, do hereby certify that I am

 4   duly appointed and qualified to act as Official Court Reporter

 5   for the United States District Court for the District of

 6   Arizona.

 7              I FURTHER CERTIFY that the foregoing pages constitute

 8   a full, true, and accurate transcript of all of that portion of

 9   the proceedings contained herein, had in the above-entitled

10   cause on the date specified therein, and that said transcript

11   was prepared under my direction and control.

12              DATED at Phoenix, Arizona, this 7th day of February,

13   2020.

14

15

16
                          /s/ Christine M. Coaly_______
17                        Christine M. Coaly, RMR, CRR

18

19

20

21

22

23

24

25


                       UNITED STATES DISTRICT COURT
Case 2:18-cr-00422-SMB Document 908-2 Filed 04/17/20 Page 1 of 1




SEALED EXHIBIT B (PUBLIC)
Case 2:18-cr-00422-SMB Document 908-3 Filed 04/17/20 Page 1 of 1




SEALED EXHIBIT C (PUBLIC)
Case 2:18-cr-00422-SMB Document 908-4 Filed 04/17/20 Page 1 of 1




SEALED EXHIBIT D (PUBLIC)
